



EXHIBIT 10.1


EXECUTION VERSION


AMENDED AND RESTATED


EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered into as
of December 14, 2016 (the “Effective Date”) by and among TANGER PROPERTIES
LIMITED PARTNERSHIP (the “Partnership”), a North Carolina limited partnership,
TANGER FACTORY OUTLET CENTERS, INC. (the “Company”), a North Carolina
corporation and STEVEN B. TANGER (the “Executive”).


RECITALS:


A.     The Executive is the President and Chief Executive Officer of the Company
and an executive employee of the Partnership under the terms of an Amended and
Restated Employment Agreement dated as of February 28, 2012, between the
Executive, the Partnership and the Company, as amended on October 28, 2013 (the
“Existing Employment Contract”).


B.     The Company, the Partnership and the Executive intend to amend and
restate the Existing Employment Contract in its entirety, as provided herein and
effective as of the Effective Date.


NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below the parties hereto agree as follows:


1.     Certain Definitions.


(a)     “Annual Base Salary” is defined in Section 6(a).


(b)     “Annual Bonus” is defined in Section 6(d).


(c)     “Benefits” is defined in Section 6(b)(3).


(d)     “Cause”: For purposes of this Agreement, the Board of Directors of the
Company, subject to Section 7(c) below, shall have “Cause” to terminate the
Executive’s employment hereunder upon (i) the Executive causing material harm to
the Company or the Partnership through a material act of dishonesty in the
performance of his duties hereunder, (ii) his conviction of a felony involving
moral turpitude, fraud or embezzlement, or (iii) his willful failure to perform
his material duties under this Agreement (other than a failure due to
disability) after written notice specifying the failure and a reasonable
opportunity to cure (it being understood that if his failure to perform is not
of a type requiring a single action to cure fully, that he may commence the cure
promptly after such written notice and thereafter diligently prosecute such cure
to completion).


(e)     “Change of Control” shall mean (A) the sale, lease, exchange or
other transfer (other than pursuant to internal reorganization) by the Company
or the Partnership of more than 50% of its assets to a single purchaser or to a
group of associated purchasers; (B) a merger, consolidation or similar
transaction in which the Company or the Partnership does not survive as an
independent, publicly owned corporation or Tanger GP Trust (“General Partner”)
ceases to be the sole general partner of the Partnership; (C) the acquisition of
securities of the Company or the Partnership in one or a related series of
transactions (other than pursuant to an internal reorganization) by a single
purchaser or a group of associated purchasers (other than the Executive or any
of his lineal descendants, lineal ancestors or siblings) which results in their
ownership of twenty-five (25%) percent or more of the number of Common Shares of
the Company (treating any Partnership Units or Preferred Shares acquired by such
purchaser or purchasers as if they had been converted to Common Shares) that
would be outstanding if all of the Partnership Units and Preferred Shares were
converted into Common Shares; (D) a merger involving the Company if,


1

--------------------------------------------------------------------------------





immediately following the merger, the holders of the Company’s shares
immediately prior to the merger own less than fifty (50%) of the surviving
company’s outstanding shares having unlimited voting rights or less than fifty
percent (50%) of the value of all of the surviving company’s outstanding shares;
or (E) a majority of the members of the Company’s Board of Directors are
replaced during any twelve month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board prior to the
date of the appointment or election.


(f)     “Disability” shall mean the absence of the Executive from the
Executive’s duties to the Partnership and/or the Company on a full-time basis
for a total of 16 consecutive weeks during any 12 month period as a result of
incapacity due to mental or physical illness which is determined to be total and
permanent by a physician selected by the Partnership or the Company and
acceptable to the Executive or the Executive’s legal representative (such
agreement as to acceptability not to be withheld unreasonably).


(g)     “Contract Year” shall be a calendar year.


(h)     “Good Reason”:  The Executive shall have Good Reason to resign from
employment upon the occurrence of any of the following events:


(1)     any material adverse change in the Executive’s job titles,
duties, responsibilities, perquisites granted hereunder, or authority without
his consent, including, without limitation, (x) no longer solely reporting
directly to the Board of Directors of the Company, or (y) on or following a
Change of Control, the failure of the Executive to be the President and Chief
Executive Officer of the successor entity (including its ultimate parent);


(2)     if the principal duties of the Executive are required to be performed at
a location other than the locations described in Section 5 without his consent;


(3)     a material breach of this Agreement by the Partnership or the Company,
including without limitation, the failure to pay compensation or benefits when
due hereunder or a material breach by the Company or the Partnership of any of
its obligations under Section 12 below; or


(4)     if the Executive is removed, or is not re-elected, as a member of the
Board of Directors of the Company or as a trustee of the General Partner of the
Partnership, or, on or following a Change of Control, the failure of the
Executive to be a member of the board of directors (or other similar governing
body) of the successor entity (including its ultimate parent).


The Executive must provide to the Company written notice of his resignation (in
accordance with clauses (i) and (ii) of Section 7(g)) on or within fifteen (15)
days following the occurrence of the event or events constituting Good Reason
and the Company shall have a period of thirty (30) days following its receipt of
such notice (the “Cure Period”) in which to cure such event or events. If the
Company does not cure the event or events constituting the basis for Good Reason
by the end of the Cure Period, the Executive may resign from employment within
fifteen (15) days immediately following the last day of the Cure Period. A
resignation or other voluntary termination of employment by the Executive that
does not comply with the requirements of this Section 1(h) shall not constitute
termination for Good Reason.


(i)     “Contract Term” is defined in Section 2(b).


(j)     “Incentive Award Plan” shall mean the Company’s and the Partnership’s
Incentive Award Plan as in effect on the Effective Date (as amended from time to
time in accordance therewith), any successor plan thereto and any other
applicable equity and/or long-term incentive plan.


(k)    “Related Entities” is defined in Section 4(a).


(l)     “Restricted Period” is defined in Section 4(a).


2

--------------------------------------------------------------------------------







(m)     “Retirement” shall mean a resignation by the Executive of his employment
(other than for Good Reason) which occurs on or after the date the Executive
reaches age 72 provided he has had at least twenty (20) years of service to the
Company and/or the Partnership (including any predecessor entities).


(n)    “Section 409A” shall mean, collectively, Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the Department of Treasury
Regulations and other interpretive guidance promulgated thereunder, including
without limitation any such regulations or other guidance that may be issued
after the date of this amendment and restatement.


2.     Employment.


(a)     The Partnership and the Company shall continue to employ the
Executive under this Agreement and the Executive shall remain in the employ of
the Partnership and the Company during the Contract Term (as defined in
subsection (b) below) in the positions set forth in Section 3 and upon the other
terms and conditions herein provided, unless the Executive’s employment is
terminated earlier as provided in Section 7 hereof.


(b)     The Contract Term shall begin on the Effective Date and shall end on
January 1, 2021. Notwithstanding the forgoing, upon the date a definitive
agreement is executed which could result in a Change of Control the Contract
Term shall automatically be extended to end on the later of (x) January 1, 2021
or (y) the earlier of January 1st of the second year following (I) the date of
the Change of Control or (II) the date the Change in Control transaction is
terminated.


3.     Position and Duties.


(a)     During the Executive’s employment hereunder, he shall serve as:


(1)     the President and Chief Executive Officer of both the Company and the
General Partner of the Partnership and shall have such duties, functions,
responsibilities and authority as are consistent with the Executive’s position
as the senior executive officer in charge of the general management, business
and affairs of the Company, the Partnership and their properties, and


(2)     if elected or appointed thereto, as a Director of the Company and as a
trustee of the General Partner of the Partnership.


(b)     Upon obtaining the prior approval of the Board of Directors of the
Company, the Executive may serve on corporate, civic or charitable boards,
provided that such activities do not individually or in the aggregate interfere
with the performance of his duties under this Agreement.


4.     Non-Competition; Confidential Information; Non-Solicitation and Return of
Company Property.


(a)     Non-Competition. While the Executive is employed and for a period of 24
months following the date of termination of his employment for any reason
including pursuant to Section 24 below (the “Restricted Period”), the Executive
shall be prohibited from engaging in Competition with the Company, the
Partnership, their subsidiaries and other entities under common control with the
Company and the Partnership (individually, a “Related Entity,” and collectively,
the “Related Entities”). The term “Competition” for purposes of this Agreement
shall mean the Executive’s management, development or construction of any
factory outlet centers or competing retail commercial property outside the
Company and the Related Entities or any other active or passive investment in
property connected with a factory outlet center or a competing retail commercial
property outside the Company and the Related Entities, with the exception of
ownership of up to 1% of any class of securities of any publicly traded company.


Provided however, for any period following the termination of the Executive’s
employment, the Executive shall be considered as engaging in “Competition”
prohibited by this subsection (a) only if the Executive engages in the


3

--------------------------------------------------------------------------------





prohibited activities with respect to a property that is within a fifty (50)
mile radius of the site of any commercial property owned, leased or operated by
the Company and/or the Related Entities on the date the Executive’s employment
terminated or with respect to a property that is within a fifty (50) mile radius
of any commercial property which the Company and/or the Related Entities
actively negotiated to acquire, lease or operate within the six (6) month period
ending on the date of the termination of the Executive’s employment. For the
avoidance of doubt, following termination of the Executive’s employment for any
reason, the Executive shall not be deemed to be engaged in Competition if he has
an equity interest in, or provides services to, (x) a private equity or venture
capital firm or hedge fund which has investments in an entity that is engaged in
Competition in a manner prohibited by the Executive hereunder or (y) a
subsidiary, division or affiliate of an entity engaged in Competition in a
manner prohibited by the Executive hereunder as long as such subsidiary,
division, or affiliate does not engage in Competition with any Related Entity in
a manner prohibited by the Executive hereunder; provided that in the case of
clauses (x) and (y), the Executive does not provide services, directly or
indirectly, to the entity engaged in Competition in a manner prohibited by the
Executive hereunder.


(b)     Confidential Information. The Executive acknowledges that he has had and
will have access to confidential information (including, but not limited to,
current and prospective confidential know-how, specialized training, customer
lists, marketing plans, business plans, financial and pricing information, and
information regarding acquisitions, mergers and/or joint ventures) concerning
the business, customers, clients, contacts, prospects, and assets of the Company
and the Related Entities that is unique, valuable and not generally known
outside the Company and/or the Related Entities, and which was obtained from the
Company or which was learned as a result of the performance of services by the
Executive on behalf of the Company and/or the Related Entities (“Confidential
Information”). The Executive will not, at any time, other than in the ordinary
course of performing his duties for the Company, the Partnership and/or any
Related Entity and consistent with all applicable written policies of such
entities and the Executive’s fiduciary duties as an officer of such entities,
directly or indirectly use, divulge, furnish or make accessible to any person
any Confidential Information, but instead will keep all Confidential Information
strictly and absolutely confidential; provided, however, that this provision
shall not prevent the Executive from using his general business skill and
knowledge in his future employment to the extent such skill and knowledge is not
specifically related to the business of Company and its affiliates and is not
used in Competition (as defined above), or otherwise prohibited under this
Section 4. The Executive shall not be prohibited, however, from disclosing
Confidential Information to the extent required by applicable law or any court,
governmental, regulatory or self-regulatory body (provided that in such case,
the Executive shall (i) provide the Board of the Directors of the Company with
the earliest notice possible that such disclosure is or may be required, (ii)
reasonably cooperate with the Company, at the Company’s expense, in protecting,
to the maximum extent legally permitted, the confidential or proprietary nature
of such Confidential Information and (iii) disclose only that Confidential
Information which he is legally required to disclose) or in connection with any
claim or litigation involving this Agreement, or any other agreement between the
Executive and the Company, the Partnership or any Related Entity. The Executive
will deliver promptly to the Company, at the termination of his employment or at
any other time at the Company’s request, without retaining any copies (other
than Executive Records, as defined below), all documents and other materials in
his possession relating, directly or indirectly, to any Confidential
Information. For purposes of this Agreement, “Executive Records” shall mean any
written or electronic records of the Executive’s business and personal contacts,
any information or documents relating to the Executive’s (or his affiliated
entities’ or family’s) ownership of equity or partnership units in the Company,
the Partnership or any Related Entity, and any information he reasonably
believes is necessary for his personal (or family’s) tax reporting purposes.


(c)     Non-Solicitation of Employees. During the Restricted Period, the
Executive shall not, without the prior written consent of the Company, directly
or indirectly, hire or recruit or solicit the employment or services of (whether
as an employee, officer, director, agent, consultant or independent contractor),
any employee, officer, director, or full-time consultant or independent
contractor of the Company or the Related Entities (except in the course of his
duties under this Agreement); provided that the foregoing shall not prohibit the
Executive or any entity from whom he is providing services from placing any
general advertisements for employees, consultants or independent contractors so
long as such general advertisements are not directed to any employees or
full-time consultants or independent contractors of the Company or any Related
Entity (provided that the Executive himself


4

--------------------------------------------------------------------------------





may not, during the Restricted Period, hire or engage any current employee or
full-time consultant or independent contractor of the Company or the Related
Entities who responds to such general advertisement).


(d)     Non-Solicitation of Business Partners. During the Restricted Period, the
Executive shall not, without the prior written consent of the Company, directly
or indirectly, solicit or encourage, or attempt to solicit or encourage, any
customers, suppliers, licensees, agents, consultants or independent contractors
or other business partners or business affiliates of the Company or the Related
Entities (collectively, “Business Partners”), to cease doing business with or
modify their business relationship with the Company or the Related Entities, or
in any way intentionally interfere with the relationship between any such
Business Partner and the Company or the Related Entities (regardless of who
initiates the contact).


(e)     Return of Company/Executive Property/Passwords. The Executive hereby
expressly covenants and agrees that following termination of the Executive’s
employment with the Company for any reason or at any time upon the Company’s
request, the Executive will promptly return to the Company all property of the
Company in his possession or control (whether maintained at his office, home or
elsewhere), including, without limitation, all Company passwords, credit cards,
keys, beepers, laptop computers, cell phones and all copies of all management
studies, business or strategic plans, budgets, notebooks and other printed,
typed or written materials, documents, diaries, calendars and data of or
relating to the Company or its personnel or affairs, in whatever media
maintained; provided, that, the Executive shall be permitted to retain Executive
Records. The Company and the Partnership also agree to promptly return to the
Executive his property (including any personal files on his work computer)
within 15 days following his termination date.


(f)     Remedies for Breach. The Executive covenants that a breach of this
Section 4 would immediately and irreparably harm the Company and the Related
Entities and that a remedy at law would be inadequate to compensate the Company
and the Related Entities for their losses by reason of such breach and therefore
that the Company and/or the Related Entities shall, in addition to any other
rights and remedies available under this Agreement, at law or otherwise, be
entitled to an injunction to be issued by any court of competent jurisdiction
enjoining and restraining the Executive from committing any violation of this
Section 4, and the Executive hereby consents to the issuance of such injunction.
Except as the Executive otherwise expressly consents after the Effective Date,
there are no other non-competes or prohibitions on solicitation following
termination of his employment, other than as expressly set forth in this Section
4.


5.     Place of Employment.


During his employment hereunder, the Executive shall be based at the
Partnership’s and the Company’s offices located in the Greensboro, North
Carolina and Miami, Florida metropolitan areas.


6.     Compensation and Related Matters.


During the Executive’s employment hereunder, the Executive shall be paid the
compensation and shall be provided with the benefits described below:


(a)     Annual Base Salary.  During the Contract Term, the Executive’s annual
base salary (“Annual Base Salary”) shall be $824,000 for Contract Year 2016 and
$850,000 for Contract Year 2017 and thereafter, which Annual Base Salary shall
be payable by the Company in regular installments in accordance with the
Company’s general payroll practices in effect from time to time, but in no event
less frequently than monthly. The amount of Annual Base Salary payable to the
Executive for each Contract Year after 2017 shall be reviewed annually by the
Board of Directors of the Company for increase (but not decrease) and after any
increase, “Annual Base Salary” for purposes of this Agreement shall mean such
increased amount.


(b)     Benefits.  For each year during the Contract Term, the Executive shall
be entitled to the following:


(1)     subject to Section 6(e), equity and/or long-term incentive awards under
Incentive Award Plan,


5

--------------------------------------------------------------------------------







(2)     participate in the Partnership’s 401(k) Savings Plan, and


(3)     participate in or receive benefits under any employee benefit plan or
other arrangement made available by the Partnership or the Company to any of its
employees (collectively “Benefits”), on terms at least as favorable as those on
which any other employee of the Partnership or the Company shall participate;
provided, however, that the Executive shall be entitled to four weeks of paid
vacation during each Contract Year, exclusive of Company and/or Partnership
holidays.


(c)     Automobile.  In addition to the other compensation and benefits
described in this Section 6, the Executive shall be entitled to receive a fixed
monthly automobile allowance of $800, payable at the same times that Base Salary
is payable hereunder.  The allowance shall be in lieu of reimbursement by the
Company of any expense incurred by Executive to purchase or lease a vehicle that
will be available for use by the Executive on Company business.  The Executive
shall not be required to provide the Company with supporting documentation to
substantiate any such expenses and the allowance shall be payable whether or not
the Executive actually incurs such automobile expenses in the amount of the
allowance.  The Executive shall be responsible for the expenses of leasing or
purchasing an automobile which are in excess of the allowance provided
hereunder.


(d)     Annual Bonus.  As additional compensation for services rendered, for
each Contract Year in the Contract Term starting with 2017, the Executive shall
be entitled to participate in the Company’s and/or the Partnership’s annual cash
bonus plan or program for senior executives (“Annual Bonus Plan”), which, with
respect to each Contract Year will provide for a “target” annual cash bonus
amount equal to no less than 100% of Annual Base Salary to be payable if the
applicable performance goals are achieved at target level for the applicable
Contract Year (with the annual cash bonus earned for a Contract Year, the
“Annual Bonus”). The Annual Bonus for any Contract Year shall be payable to the
Executive in cash in the Contact Year following the Contract Year in respect of
which such Annual Bonus relates, at the same time in such following year as any
annual bonus for the preceding Contract Year is paid to any other Company and/or
Partnership executive but in all events no later than the fifteenth (15th) day
of the third (3rd) calendar month following the end of the calendar year with
respect to which such Annual Bonus relates. The Executive shall be entitled to
payment under an applicable Annual Bonus Plan if he is employed on the last day
of a calendar year in the Contract Term.


(e)     Annual Equity and/or Long-Term Incentive Awards. As additional
compensation for services rendered, for each Contract Year during the Contract
Term starting with 2017, the Executive shall be entitled to receive annual
awards under the Incentive Award Plan on a basis no less favorable to the
Executive than the basis on which any other senior officer of the Company and/or
the Partnership receives annual awards under such plans, including the date of
grant and the form of the awards, provided that, for the avoidance of doubt, for
purposes of the foregoing, sign-on, retention or other equity award made to any
other senior officer of the Company and/or the Partnership other than ordinary
course annual equity awards shall not be taken into account. Notwithstanding the
foregoing, with respect to 2017, the annual grant shall be made in February and
no less than 40% of the value of the Executive’s 2017 annual grant (determined
based on how the Company normally values such awards) shall be awarded in the
form of restricted shares, with dividends payable thereon for both vested and
unvested shares from the date of grant, vesting one-third on each of first,
second and third anniversaries of the grant date, subject to earlier vesting
upon a termination without Cause, a resignation for Good Reason, or death or
Disability. In addition, the Company and the Partnership agree that the portion
of the time-vested long-term incentive and/or equity awards which will vest on
or after the date the Executive is Retirement eligible shall be awarded in the
form of restricted stock units or a similar form of tax-efficient equity, with
dividend equivalents paid on such units for both vested and unvested units from
the date of grant. Executive’s 2017 annual restricted stock award shall also
provide for a mandatory three year holding period following each vesting date,
except as otherwise set forth in Section 8(a) or 8(b). The Executive shall also
be entitled to sell shares to pay any applicable taxes due on the vesting and/or
payment of any equity and/or long-term incentive awards granted in 2017.


(f)    Expenses.  Subject to Section 22(d), the Partnership and the Company
shall promptly reimburse the Executive for all reasonable travel and other
business expenses incurred by the Executive in the performance of his duties to
the Partnership and the Company, respectively hereunder.


6

--------------------------------------------------------------------------------







(g)    Payment of Compensation.  For each Contract Year or portion
thereof covered by this Agreement, the Company shall be liable for the
percentage described below (the “Company Percentage”) of the cost of the
Executive’s total compensation, and for any awards granted by the Company to the
Executive pursuant to the Incentive Award Plan, and the Partnership shall be
liable for the remainder of the cost of the Executive’s total compensation
(including any awards granted by the Partnership pursuant to the Incentive Award
Plan). The Company Percentage for each Contract Year shall be determined by the
Board of Directors of the Company (in its capacity as sole owner of the General
Partner and in its own behalf), excluding the Executive, as the reasonable
allocation of the benefits for the Executive’s services.


7.     Termination.


The Executive’s employment hereunder may be terminated on or prior to the end of
the Contract Term by the Partnership, the Company or the Executive, as
applicable, without any breach of this Agreement only under the following
circumstances:


(a)     Death.  The Executive’s employment hereunder shall automatically
terminate upon his death.


(b)     Disability.  If the Disability of the Executive has occurred during
the Contract Term, the Partnership or the Company, respectively, may give the
Executive written notice in accordance with Section 7(g) of its intention to
terminate the Executive’s employment.  In such event, the Executive’s employment
with the Partnership and the Company shall terminate effective on the 30th day
after receipt of such notice by the Executive, provided that within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of his duties.


(c)     Cause.  The Board of Directors of the Company may terminate the
Executive’s employment hereunder for Cause pursuant to a vote of not less than
75% of the non-employee directors of such board.


(d)     Good Reason.  The Executive may resign from his employment for
Good Reason.


(e)     Without Cause.  The Partnership or the Company may terminate the
Executive’s employment hereunder without Cause upon 30 days written notice.


(f)     Resignation without Good Reason or Retirement.  The Executive may resign
his employment without Good Reason upon 30 days written notice to the
Partnership and the Company or upon Retirement upon 180 days written notice to
the Partnership and the Company. The Company confirms that the Executive has
satisfied as of the Effective Date the service requirements for Retirement. Upon
Retirement, the Executive agrees to make himself reasonably available during the
12-month period following his Retirement upon the Company’s reasonable request
to provide consulting services to the Company provided (i) he shall not be
required to provide services in excess of what would result in him being deemed
not to have incurred on his Retirement date a “separation from service” within
the meaning of Section 1.409A-1(h) (and as determined applying the default
presumptions in Treas. Reg. §1.409A-1(h)(1)(ii)) of the Department of Treasury
Regulations with respect to both the Company and the Partnership), (ii) the
Company and the Executive have mutually agreed on the rate of compensation for
such consulting prior to his providing such services (with such amount payable
to the Executive in cash in the month after the month he performs such
services), and (iii) the Executive shall not be required to travel in connection
with such consulting services unless he and the Company have mutually agreed
upon the expenses he will be reimbursed for such travel.


(g)     Notice of Termination.  Any termination of the Executive’s
employment hereunder by the Partnership, the Company or the Executive (other
than by reason of the Executive’s death) shall be communicated by a notice of
termination to the other parties hereto.  For purposes of this Agreement, a
“notice of termination” shall mean a written notice which (i) indicates the
specific termination provision in the Agreement relied upon, (ii) sets forth in
reasonable detail any facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision indicated and
(iii) specifies the effective date of the termination consistent with this
Agreement.


7

--------------------------------------------------------------------------------







8.     Severance Benefits.


(a)     Termination without Cause or for Good Reason:  Subject to Section 22, if
on or prior to the expiration of the Contract Term the Executive’s employment is
terminated (i) by the Company or the Partnership other than for Cause (as
defined above) or (ii) by the Executive’s resignation for Good Reason (as
defined above), the Executive shall be entitled to the Accrued Compensation (as
defined below) and the Company shall also pay a lump sum cash payment (the
“Severance Payment”) to the Executive within 30 days after the date of such
termination of the Executive’s employment provided that the Executive (x) has
executed and delivered to the Company a general release of the Company and its
affiliates in the form attached hereto as Exhibit A (the “Release”), and has not
revoked the Release, prior to the expiration of such 30-day period, and (y) the
Executive is in compliance with the requirements of Sections 4(a), (c) and (d)
and in material compliance with Sections 4(b) and (e). Except as otherwise
required by Section 22(b), the Severance Payment shall be paid on the first
business day following the date on which the Release becomes irrevocable, or if
the 30-day period ends in the calendar year next following the calendar year in
which the Executive’s employment so terminates, on the first business day of
such following calendar year after the Release has become irrevocable. The
Severance Payment shall be equal to 300% of the sum of (A) the Executive’s
Annual Base Salary and (B) his Deemed Annual Bonus for the Contract Year in
which the termination occurs.  In addition, subject to Section 22, the
Partnership and the Company shall (pursuant to Company and/or Partnership
benefit plans or otherwise) continue to provide all health and welfare Benefits
the Executive and his eligible dependents were participating in immediately
prior to the Executive’s termination of employment at such level and terms and
conditions as in effect on the date of termination (“Continued Coverage”) for
each Contract Year through the end of the Contract Term as if the Executive had
continued to remain employed through the last day of the Contract Term; provided
that if the remaining Contract Term is less than 18 months, the Executive and
his eligible dependents shall be entitled to no less than 18 months of Continued
Coverage at the same cost the Executive was paying for such coverage immediately
prior to his termination date. For the avoidance of doubt, the parties
acknowledge and agree that for the purpose of the foregoing sentence “health and
welfare Benefits” shall not include any 401(k) plan or other retirement plan, or
any employee equity or incentive awards (but Executive may still be eligible to
receive equity awards during the Continued Coverage period to the extent he is
otherwise eligible in his capacity as a member of the Board of Directors).
Notwithstanding anything else in this Section 8(a), the Company and/or the
Partnership shall not be required to provide any Continued Coverage with respect
to disability insurance unless the Company or the Partnership is able to
purchase a policy covering the Executive on a commercially reasonable basis. If
and to the extent necessary in order for the Executive to avoid being subject to
tax under Section 105(h) of the Code on any payment and/or reimbursement of any
health care expenses made to him or his eligible dependents or for his or their
benefit pursuant to the preceding sentence the Company shall impute as taxable
income to the Executive an amount equal to the excess of (x) the full actuarial
cost of the health care benefit coverages provided to him and his dependents
thereunder over (y) the portion of such total cost paid for by the Executive or
dependents for such period during which such coverages are provided. For these
purposes, the Executive’s “Deemed Annual Bonus for the Contract Year” shall be
the greater of (i) the Annual Bonus earned by the Executive with respect to the
calendar year immediately preceding the Contract Year in which the Executive’s
employment terminates (including any year under the Existing Employment
Contract, if applicable), or (ii) the average of the Annual Bonuses (if any)
earned by the Executive with respect to the three calendar years immediately
preceding the Contract Year in which the Executive’s employment terminates
(including any year under the Existing Employment Contract, if applicable). Upon
any termination under this Section 8(a), the Executive’s equity and/or long-term
incentive awards which vest based solely on the passage of time (including any
common shares or other equity issued or issuable upon achievement of any
applicable performance goals achieved on or prior to the date of termination,
including, without limitation, with respect to the Notional Unit Awards) shall
fully vest as of the date of termination (including any accrued and unvested
dividends thereon) and the transfer and/or sale restrictions on such equity
awards shall also lapse as of the date of termination. In addition, upon any
termination under this Section 8(a), any equity awards and/or long-term
incentive awards for which the performance goals remain outstanding shall vest
and be paid and/or delivered in accordance with the applicable award agreement;
provided that in all events the Executive shall vest into no less than the
number of units or shares the Executive would have received under the applicable
award agreement if he remained employed indefinitely


8

--------------------------------------------------------------------------------





multiplied by a fraction the numerator of which is number of days the Executive
was employed during the performance period and the denominator is the number of
days in the performance period.


(b)     Termination by Death or Disability.  Subject to Section 22, upon the
termination of the Executive’s employment by reason of his death or Disability,
the Executive shall be entitled to the Accrued Compensation and the Company
shall pay to the Executive or to the personal representatives of his estate
(i) within thirty (30) days after the termination, a lump-sum amount equal to
the amount of Annual Base Salary that would have been due through the end of the
Contract Term assuming no early termination had occurred and assuming no
increases or decreases in Annual Base Salary, provided that if the remaining
Contract Term is less one year, the Executive shall receive a lump sum amount
equal to one year of his Annual Base Salary and (ii) on or before the day on
which the Executive’s Annual Bonus for the Contract Year in which the
termination occurs would have been payable if the termination had not occurred
(and assuming achievement of any personal performance goals at 100%), a cash
amount equal to the Annual Bonus the Executive would have received for that
Contract Year if the termination had not occurred multiplied by a fraction the
numerator of which is the number of days in that Contract Year before the date
of termination and the denominator of which is 365.  This subsection 8(b) shall
not limit the entitlement of the Executive, his estate or beneficiaries to any
disability or other benefits then available to the Executive under any life,
disability insurance or other benefit plan or policy which is maintained by the
Partnership or the Company for the Executive’s benefit. Upon any termination
under this Section 8(b), the Executive’s equity and/or long-term incentive
awards which vest based solely on the passage of time (including any common
shares or other equity issued or issuable upon achievement of any applicable
performance goals achieved on or prior to the date of termination, including,
without limitation, with respect to the Notional Unit Awards) shall fully vest
as of the date of termination (including any accrued and unvested dividends
thereon) and the transfer and/or sale restrictions on such equity awards shall
also lapse as of the date of termination. In addition, upon any termination
under this Section 8(b), any equity awards and/or long-term incentive awards for
which the performance goals remain outstanding shall vest and be paid and/or
delivered in accordance with the applicable award agreement; provided that in
all events the Executive shall vest into no less than the number of units or
shares the Executive would have received under the applicable award agreement if
he remained employed indefinitely multiplied by a fraction the numerator of
which is number of days the Executive was employed during the performance period
and the denominator is the number of days in the performance period.


(c)     Termination for Cause or Without Good Reason (other than
Retirement).  If the Executive’s employment is terminated by the Company for
Cause or by the Executive without Good Reason (other than for Retirement), the
Executive shall be entitled to (i) all Annual Base Salary, automobile allowance
and all Benefits accrued through the date of termination, (ii) to reimbursement
of all unreimbursed business expenses to the extent reimbursable under the
Company’s applicable reimbursement policies incurred prior to termination, (iii)
to any accrued but unpaid Annual Bonus for a Contract Year prior to the Contract
Year in which the Executive’s employment was terminated, (iv) to any vested and
earned but unpaid awards under the Company’s equity and/or long-term incentive
plans, including, without limitation, with respect to awards granted under the
Incentive Award Plan and (v) to any other entitlements, payments or benefits, if
any, pursuant to this Agreement or any other applicable Company, Partnership
and/or Related Entity plan, policy, program, arrangement or agreement accrued
through, and/or vested as of, the date of termination (“Accrued Compensation”).
Amounts payable to the Executive under clauses (i) and (ii) above shall be paid
no later than 30 days after his date of termination. Amounts or benefits payable
or to be provided to the Executive under clause (iv) and (v) above shall be paid
or provided at the time or times and in the manner specified in this Agreement
or in the applicable plan, policy, program, arrangement or other agreement.
Amounts payable to the Executive under clause (iii) shall be paid at the time
specified in Section 6(d) above.


(d)     Retirement. Subject to Section 22, upon the termination of
the Executive’s employment by reason of Retirement, the Executive shall be
entitled to the Accrued Compensation and the Company shall pay to the Executive
on or before the day on which the Executive’s Annual Bonus for the Contract Year
in which the retirement occurs would have been payable under Section 6(d) above
if the retirement had not occurred (and assuming achievement of any personal
performance goals at 100%), a cash amount equal to the Annual Bonus the
Executive would have received for that Contract Year if the retirement had not
occurred multiplied by a fraction the numerator of which is the number of days
in that Contract Year before the date of termination and the denominator


9

--------------------------------------------------------------------------------





of which is 365.  If the Executive’s employment terminates upon Retirement, the
outstanding long-term incentive and/or equity awards awarded to him during the
Contract Term shall continue to vest and be paid and/or delivered in accordance
with the terms of the applicable award agreements as if he remained employed
indefinitely.


(e)    Assignment of Life Insurance.  Upon any termination of the
Executive’s employment hereunder, the Partnership and the Company shall, at
Executive’s option (exercisable at any time during the period commencing upon
the termination of his employment and ending 90 days thereafter), transfer the
life insurance policy described in such Section 10(b) to Executive, for no
consideration. 


(f)     Survival.  Neither the termination of the Executive’s
employment hereunder nor the expiration of the Contract Term shall impair the
rights or obligations of any party hereto which shall have accrued hereunder
prior to such termination or expiration. The obligations of Section 4 shall, to
the extent provided in Section 4, survive the termination or expiration of the
Executive’s employment with the Company and, as applicable, shall be fully
enforceable thereafter in accordance with the terms of this Agreement. In
addition, the provisions of Sections 8 through 24 shall survive any termination
or expiration of the Contract Term.


(g)     Mitigation of Damages.  In the event of any termination of the
Executive’s employment by the Partnership or the Company, the Executive shall
not be required to seek other employment to mitigate damages, and any income
earned by the Executive from other employment or self-employment shall not be
offset against any obligations of the Partnership or the Company to the
Executive under this Agreement. Except as otherwise set forth in Section 8(a) or
any clawback policy adopted by the Board of Directors of the Company (whether
such policy is adopted (i) in the Board’s reasonable judgment or (ii) as
mandated by Dodd-Frank Wall Street Reform and Consumer Protection Act or any
other Federal law (and any rules or regulations promulgated thereunder)), there
shall be no offset against or recoupment or clawback with respect to the
Executive’s entitlements under this Agreement or otherwise on account of any
claims the Company and/or the Partnership or any Related Entity may have against
the Executive.


9.     Section 280G.


(a)     If any payment, entitlement, distribution or benefit paid or payable to
the Executive or provided or to be provided for his benefit under this Agreement
or otherwise (including by an entity effecting the change in control) (such
payments, entitlements, distribution or benefits collectively referred to as
“Payments”) is subject to the excise tax imposed under Code Section 4999, or any
similar federal or state law (an “Excise Tax”), then notwithstanding anything in
this Agreement or otherwise to the contrary, to the extent that any or all
Payments would be subject to the imposition of an Excise Tax, the Payments shall
be reduced (but not below zero) if and to the extent that such reduction would
result in the Executive retaining a larger amount, on an after tax basis (taking
into account federal, state and local income and employment taxes, the
imposition of the Excise Tax and any other taxes) than if the Executive received
all of the Payments without any reduction thereto (the reduced amount of such
Payments is hereinafter referred to as the “Limited Payment Amount”). The
Company and/or the Partnership shall reduce or eliminate the Payments, by (i)
first, provided such long-term and/or equity awards remain outstanding following
any change of control in accordance with Section 9(d) below, by cancelling the
accelerated vesting upon a change of control of any long-term and/or equity
awards for which the awards do not receive the favorable valuation under Treas.
Reg. §1.280G-1, Q&A-24(b) or (c), (ii) second provided such long-term and/or
equity awards remain outstanding following any change of control in accordance
with Section 9(d) below, by cancelling the accelerated vesting upon a change of
control of any long-term and/or equity awards for which the awards receive the
favorable valuation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c), (iii) third
by reducing or eliminating those payments or benefits (other than any long-term
incentive and/or equity awards) which are payable in cash and then by reducing
or eliminating non-cash payments such as welfare benefits, (iv) fourth, if
clause (i) of this sentence does not apply, by reducing any other long-term
incentives and/or equity awards for which the awards do not receive the
favorable valuation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c), and (v)
fifth, if clause (ii) of this sentence does not apply, by reducing any other
long-term incentives and/or equity awards for which the awards do receive the
favorable valuation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c). For the
avoidance of doubt, any action taken in accordance with the preceding sentence
shall be taken in reverse order beginning with the Payments which are to be paid
the farthest in time and all Payments that are not subject to calculation under
Treas.


10

--------------------------------------------------------------------------------





Reg. §1.280G-1, Q&A-24(b) or (c) shall be reduced before any Payments that are
subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c)).


(b)    All determinations and calculations under Section 9(a) of the Agreement
shall be made by an accounting firm or consulting group with experience in
performing calculations regarding the applicability of Code Section 280G and the
Excise Tax selected by the Company (the “Independent Advisors”). The Company
shall pay all fees and expenses of the Independent Advisors. In connection with
any such determinations and calculations, the Independent Advisors shall take
into account and determine the value of the restrictions under Section 4 above,
to the extent consistent with the regulations issued under Section 280G and
applicable law. The Independent Advisors shall provide their determinations and
calculations, together with detailed supporting documentation, both to the
Company and the Executive within 30 days of each event that might give rise to
imposition of the Excise Tax (or such earlier time as requested by the Company
or the Executive) and, if the Independent Advisors have determined that the
Payments must be reduced to the Limited Payment Amount, shall deliver their
written opinion to the Executive that he is not required to report an Excise Tax
on his federal income tax with respect to the Limited Payment Amount (each, the
“Determination”). Within 10 business days of the Executive’s receipt of the
Determination, the Executive shall have the right to dispute the Determination
(the “Dispute”). The existence of the Dispute shall not in any way affect the
right of the Executive to receive the Payments in accordance with the
Determination.


(c)    If, after the Payments have been made to the Executive, it is established
that the Payments made to, or provided for the benefit of the Executive exceed
the limitations provided in Section 9(a) of this Agreement (the amount so in
excess, an “Excess Payment”) or are less than such limitations (an
“Underpayment”), as the case may be, then the provisions of this Section 9(c)
shall apply.


(i)    If, notwithstanding any reduction in the Executive’s Payments initially
made pursuant to Section 9(a) above, it is established pursuant to a final
determination of a court or an Internal Revenue Service proceeding which has
been finally and conclusively resolved, that the Executive is liable for Excise
Tax with respect to the Payments so reduced that were made to him and that as a
result an Excess Payment has been made to him, any Payments remaining to be paid
or provided to him shall be further reduced as provided in Section 9(a) above,
and (if still necessary after such further reduction) any Payments already made
to the Executive shall be repaid to the Company, to the extent necessary to
eliminate the Excise Tax asserted by the Internal Revenue Service to be payable
by the Executive, provided, however, that any such further reduction or
repayment (A) shall be made only if the Internal Revenue Service has agreed in
writing, or if a court has ordered, that such further reduction or repayment
will be effective to avoid the imposition of any Excise Tax with respect to the
Executive’s Payments as so reduced or repaid, and that no Excise Tax will be
imposed against the Executive if such further reduction or repayment is made,
and (B) shall be made in the manner described in Section 9(a) above. Any portion
of an Excess Payment that the Executive is required to repay pursuant to the
preceding sentence shall be repaid to the Company within 20 days following the
determination that repayment of such portion of the Excess Payment is required.


(ii)    In the event that it is determined by (x) the Independent Advisors, the
Company or the Partnership (which shall include the position taken by the
Company and the Partnership, or together with its consolidated group, on its
federal income tax return) or the Internal Revenue Service, (y) pursuant to a
determination by a court, or (iii) upon the resolution to the satisfaction of
the Executive of the Dispute, that an Underpayment has occurred, the Company
shall pay an amount equal to the Underpayment to the Executive on the later of
(i) 10 days after such determination or resolution together with interest on
such amount at the applicable federal short-term rate, as defined under Code
Section 1274(d) as in effect on the first date that such amount should have been
paid to the Executive under this Agreement from such date until the date that
such Underpayment is made to the Executive and (ii) the time period such Payment
would otherwise have been paid or provided to the Executive absent the
application of Section 9(a). The Company, the Partnership and the Executive
acknowledge that given the timing of certain parachute payments it may be
determined that the reduction in Section 9(a) applies and then because of a
subsequent Payment, such as severance, that the reduction would not apply. Upon
the determination that a reduction


11

--------------------------------------------------------------------------------





which applied previously no longer applies, the Executive shall receive the
payment of the Underpayment as provided in the preceding sentence.


(d)    The acceleration of the vesting of any long-term incentive and/or equity
award shall not be subject to cancellation under clauses (i) or (ii) of the
second to the last sentence of Section 9(a) above unless any such award
continues to vest and be payable at the same times as it would have vested and
been payable under the terms of the applicable plans and award agreements in
effect immediately prior to the change of control (and in a manner which
substantially preserves the economic entitlements and/or benefits of such awards
for the Executive) other than terms providing for acceleration of vesting upon a
change of control. In this regard, the Company and the Partnership agree to use
commercially reasonable efforts to provide for such continued vesting and
payment following a change of control (it being understood that if such
continued vesting and payment is not provided in connection with a change in
control then, to the extent applicable, Section 9(a)(iv) shall apply rather than
Section 9(a)(i), and Section 9(a)(v) shall apply rather than Section 9(a)(ii)).


10.     Insurance.


(a)     Officers and Directors Fiduciary Liability Insurance:  During
the Executive’s employment hereunder, the Company shall maintain, at its
expense, officers and directors fiduciary liability insurance that would cover
the Executive in an amount, and on terms and conditions, no less favorable to
the Executive than the amount and the terms and conditions applicable to any
other member of the Board of Directors of the Company, any other trustee of the
General Partner of the Partnership or any other executive officer of the Company
and/or the Partnership.


(b)     Term Life Insurance:  During the Executive’s employment hereunder, and
for a period of ninety (90) days thereafter, the Company shall maintain in force
a term life insurance policy on the Executive in the face amount of $5
million.  If the Executive’s employment is terminated on or prior to the
expiration of the Contract Term or pursuant to Section 24 (other than by reason
of the Executive’s death, a termination by the Company for Cause or a
termination by the Executive without Good Reason (other than for Retirement)),
the Company shall pay, prior to the expiration of the ninety (90) period
described in the preceding sentence but subject to Section 22(b)(2) below,
either to the Executive or, on behalf of the Executive, to the issuer(s) of such
life insurance policy(ies), an amount sufficient to pay the premiums to maintain
such policy(ies) in force for the remainder of the Contract Term.


The Company shall be liable for the Company Percentage (as described in Section
6(g)) of the annual premium for such term life insurance policy and the
Partnership shall be liable for the remainder of such premium.  The beneficiary
of such insurance shall be designated, from time to time, by the Executive in
his sole and absolute discretion.


11.     Disputes and Indemnification.


(a)     Any dispute or controversy arising under, out of, in connection with or
in relation to this Agreement shall, at the election and upon written demand of
any party to this Agreement, be finally determined and settled by arbitration in
the City of Greensboro, North Carolina in accordance with the Commercial
Arbitration rules and procedures of the American Arbitration Association, and
judgment upon the award may be entered in any court having jurisdiction thereof.


(b)     The Partnership and/or the Company shall promptly pay as incurred, to
the full extent permitted by law, all legal fees and expenses which the
Executive may reasonably incur as a result of any contest (regardless of the
outcome thereof) by the Partnership, the Company, the Executive or others of the
validity or enforceability of, or liability under, any provision of this
Agreement.


(c)     The Company and the Partnership agree that if the Executive is made
a party, or is threatened to be made a party (including as a witness), to any
action, suit or proceeding, whether civil, criminal, administrative or
investigative (a “Proceeding”), by reason of the fact that he is or was a
director, trustee, officer or employee of the Company or the Partnership or is
or was serving at the request of the Company or the Partnership as a director,


12

--------------------------------------------------------------------------------





officer, member, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, including service with respect to employee
benefit plans, whether or not the basis of such Proceeding is the Executive’s
alleged action in an official capacity while serving as a director, trustee,
officer, member, employee or agent, the Executive shall be indemnified and held
harmless by the Company and the Partnership to the fullest extent legally
permitted, against all cost, expense, liability and loss (including, without
limitation, attorney’s fees (including those incurred to enforce the Executive’s
rights under this Section 11), judgements, fines, ERISA excise taxes or
penalties and amounts paid or to be paid in settlement) reasonably incurred or
suffered by the Executive in connection therewith, and such indemnification
shall continue as to the Executive even if he has ceased to be a director,
trustee, officer, member, employee or agent of the Company or the Partnership or
other entity and shall inure to the benefit of Executive’s heirs, executors and
administrators.  The Company and/or the Partnership shall advance to the
Executive all reasonable costs and expenses incurred by him in connection with a
Proceeding within 20 days after receipt by them of a written request for such
advance.  Such request shall include an undertaking by the Executive to repay
the amount of such advance, without interest, if it shall ultimately be
determined that he is not entitled to be indemnified against such costs and
expenses. The rights of the Executive under this Section 11(c) shall be in
addition to, and not in lieu of, any other rights the Executive may have to be
indemnified and advanced expenses.


12.     Binding on Successors.


This Agreement shall be binding upon and inure to the benefit of the
Partnership, the Company, the Executive and their respective successors,
assigns, personal and legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees, as applicable. The Executive agrees that
he shall not assign, or transfer any of his rights under this Agreement;
provided that in the event of the Executive’s death while any payment, benefit
or entitlement is due to him under this Agreement, such payment, entitlement or
benefit shall be paid or provided to the Executive’s designated beneficiaries or
if there is no such beneficiary, to his estate. No rights or obligations of the
Company and/or the Partnership under this Agreement may be assigned by the
Company or the Partnership, without the prior written consent of the Executive,
except that such rights or obligations may be assigned or transferred pursuant
to a merger or consolidation in which the Company is not the continuing entity
or a sale or liquidation or other disposition of all or substantially all of the
assets of the Company, provided that the assignee or transferee is the successor
to all or substantially all of the assets of the Company and assumes as of the
closing of such transaction the liabilities, obligations and duties of the
Company and the Partnership (and to the extent applicable any Related Entity)
under this Agreement. In addition, if the Company and/or the Partnership enters
into a definitive agreement for a transaction, which if consummated, would
result in a Change of Control, the Company and the Partnership, as applicable,
will require the definitive agreement to include an assumption on the part of
the assignee, transferee or successor entity (or entities), effective
immediately upon the closing of such transaction, of all of the liabilities,
obligations and duties of the Company and the Partnership (and to the extent
applicable any Related Entity) under this Agreement, any other agreement between
the Executive and the Company and/or the Partnership and any other plan or
arrangement relating to the Executive’s compensation (in each case, on terms and
conditions no less favorable to the Executive than applicable to him immediately
prior to the closing of such transaction).


13.     Governing Law.


This Agreement shall be governed, construed, interpreted and enforced in
accordance with the substantive laws of the State of North Carolina, without
reference to principles of conflicts or choice of law under which the law of any
other jurisdiction would apply.


14.     Validity.


The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.




13

--------------------------------------------------------------------------------





15.     Notices.


Any notice, request, claim, demand, document and other communication hereunder
to any party shall be effective upon receipt (or refusal of receipt) and shall
be in writing and delivered personally or sent by a nationally recognized
overnight courier or by certified or registered mail, postage prepaid, as
follows:


(a)
If to the Partnership, to:
 
Tanger Properties Limited Partnership
 
3200 Northline Avenue, Suite 360
 
Greensboro, NC 27408

Attn:  Chief Financial Officer and General Counsel


(b)
If to the Company, to:
 
Tanger Factory Outlets Centers, Inc.
 
3200 Northline Avenue, Suite 360
 
Greensboro, NC 27408

Attn:  Chief Financial Officer and General Counsel


(c)
If to the Executive, to:
 
Mr. Steven B. Tanger
 
50 South Pointe Drive
 
Apt. 2802 North Tower
 
Miami Beach, FL 33139



or at any other address as any party shall have specified by notice in writing
to the other parties.


16.     Counterparts.


This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together will constitute one and the
same Agreement.


17.     Entire Agreement.


As of the Effective Date, the terms of this Agreement are intended by the
parties to be the final expression of their agreement with respect to the
employment of the Executive by the Partnership and the Company during the
Contract Term and may not be contradicted by evidence of any prior or
contemporaneous agreement.  The parties further intend that this Agreement shall
constitute the complete and exclusive statement of its terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding to vary the terms of this Agreement. As of the
Effective Date, this Agreement terminates and supersedes any and all prior
agreements and understandings (whether written or oral) between the parties with
respect to the subject matter of this Agreement, including, without limitation,
the Existing Employment Contract other than Section 7(g) (“Special Stock
Incentive Awards”) of the Existing Employment Agreement, the applicable
definitions used in such Section 7(g), and Section 12 (with respect to any
matter covered under such Section as of the Effective Date). Any Company and/or
Partnership plan, policy, arrangement or agreement (other than this Agreement)
that relates to the subject matter of this Agreement shall be consistent with
the terms of this Agreement. The Executive acknowledges and agrees that neither
the Company nor anyone acting on its behalf has made, and is not making, and in
executing this Agreement, the Executive has not relied upon, any
representations, promises or inducements except to the extent the same is
expressly set forth in this Agreement.




14

--------------------------------------------------------------------------------





18.     Amendments; Waivers.


This Agreement, including Exhibit A attached hereto, may not be modified,
amended, or terminated except by an instrument in writing, signed by the
Executive, a member of the Partnership and a disinterested director of the
Company.  By an instrument in writing similarly executed, the Executive or the
Company and the Partnership may waive compliance by the other party or parties
with any provision of this Agreement that such other party was or is obligated
to comply with or perform, provided, however, that such waiver shall not operate
as a waiver of, or estoppel with respect to, any other or subsequent
failure.  No failure to exercise and no delay in exercising any right, remedy,
or power hereunder preclude any other or further exercise of any other right,
remedy, or power provided herein or by law or in equity.


19.     No Effect on Other Contractual Rights.


Notwithstanding Sections 7, 8 or 17, the provisions of this Agreement, and any
other payment provided for hereunder, shall not reduce any amounts otherwise
payable to the Executive under any other agreement between the Executive and the
Partnership and the Company, or in any way diminish the Executive’s rights under
any employee benefit plan, program or arrangement of the Partnership or the
Company to which he may be entitled as an employee of the Partnership or the
Company.


20.     No Inconsistent Actions.


The parties hereto shall not voluntarily undertake or fail to undertake any
action or course of action inconsistent with the provisions or essential intent
of this Agreement.  Furthermore, it is the intent of the parties hereto to act
in a fair and reasonable manner with respect to the interpretation and
application of the provisions of this Agreement.


21.     Legal Fees.


The Company and/or the Partnership agree to pay all legal fees and expenses
incurred by the Executive in negotiating this Agreement promptly upon receipt of
appropriate statements therefor.


22.     Section 409A.


(a)     The parties acknowledge and agree that, to the extent applicable, this
Agreement shall be interpreted in accordance with, and the parties agree to use
their best efforts to achieve timely compliance with, Section 409A.  The Company
and the Partnership agree that, to the extent permitted under Section 409A, they
shall cooperate to modify any of the provisions of this Agreement (and of any
agreement evidencing any award to the Executive under any plan referred to
hereunder), either at the reasonable request of the Executive, or as the Company
or the Partnership may propose, in any such case to the extent necessary to
comply with all applicable requirements of, and to avoid the imposition on the
Executive of any additional tax, interest and penalties under, Code Section 409A
in connection with the payments and benefits to be paid or provided to the
Executive pursuant to this Agreement. Any such modification shall be intended to
maintain the original intent and economic benefit to the Executive of the
applicable provision of this Agreement, to the maximum extent reasonably
possible without violating any applicable requirement of Section 409A. No
provision of this Agreement shall be interpreted or construed to transfer any
liability for failure to comply with the requirements of Section 409A from the
Executive or any other individual to the Company and/or the Partnership or any
of their respective affiliates, employees or agents unless such liability arises
as a result of the Company’s, the Partnership’s or any of their respective
affiliates’ material breach of this Agreement or any other agreement or plan.


(b)     Notwithstanding any provision to the contrary in this Agreement:


(1)    No amount shall be payable pursuant to Sections 8(a) or (b), Section
10(b), Section 24 or any other provision in this Agreement providing for a
payment upon termination of employment and which is properly treated as a
deferral of compensation under Section 409A (after taking into account all
exclusions


15

--------------------------------------------------------------------------------





applicable to such payment under Section 409A) unless the termination of the
Executive’s employment constitutes a “separation from service” within the
meaning of Section 1.409A-1(h) of the Department of Treasury Regulations (and as
determined by applying the default presumptions in Section 1.409A-1(h)(1)(ii) of
such regulations) with respect to both the Company and the Partnership and, in
such case, the date of such “separation from service” shall be treated as the
date of the Executive’s termination of employment for purposes of determining
the time of payment of any amount that becomes payable to the Executive
hereunder upon the Executive’s termination of employment; and


(2)    If the Executive is deemed at the time of his separation from service to
be a “specified employee” for purposes of Section 409A(a)(2)(B)(i), to the
extent delayed commencement (any such delayed commencement, a “Payment
Delay”) of any portion of the termination benefits to which the Executive is
entitled under this Agreement (after taking into account all exclusions
applicable to such termination benefits under Section 409A), including, without
limitation, any portion of the additional compensation awarded pursuant to
Section 8,Section 10 or Section 24, is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i), such portion of the Executive’s
termination benefits shall not be provided to the Executive prior to the earlier
of (A) the expiration of the six-month period measured from the date of the
Executive’s “separation from service” with the Company (as such term is defined
in the Department of Treasury Regulations issued under Section 409A) or (B) the
date of the Executive’s death.  Upon the earlier of such dates (the “Delayed
Payment Date”), all payments deferred pursuant to this Section 22(b)(2) shall be
paid in a lump sum to the Executive, and any remaining payments due under the
Agreement shall be paid as otherwise provided herein. Any payment subject to the
Payment Delay shall be credited with interest for the period during which such
payment is delayed pursuant to the Payment Delay at a rate equal to the then
current borrowing rate on the Company’s unsecured line of credit that is used
for daily cash management by the Company as in effect on the date of the
Executive’s “separation from service” (the “Daily Cash Rate”) and, to the extent
any payment subject to the Payment Delay is not paid on the Delayed Payment
Date, such payment shall be credited with interest at a rate equal two times the
Daily Cash Rate for the period commencing with the day after the Delayed Payment
Date and ending on the date such payment is made (unless such non-payment is
required by applicable law, rule or regulation, in which case such payment shall
continue to be credited with interest at the Daily Cash Rate); and


(3)    The determination of whether the Executive is a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) as of the time of his separation from
service shall be made by the Company in accordance with the terms of Section
409A and applicable guidance thereunder (including without limitation Section
1.409A-1(i) of the Department of Treasury Regulations and any successor
provision thereto).


(c)    For purposes of Section 409A, the Executive’s right to receive
installment payments shall be treated as a right to receive a series of separate
and distinct payments; and


(d)    To the extent that reimbursements or other in-kind benefits under this
Agreement are properly treated as a deferral of compensation under Section 409A
(after taking into account all exclusions applicable to such payment under
Section 409A), (i) all such expenses or reimbursements hereunder shall be made
on or prior to March 15th of the taxable year following the taxable year in
which such expense was incurred by the Executive, (ii) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for any other benefit, and (iii) no reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.


23.     Disparagement.


From the Effective Date forward, the Executive shall not make, and shall not
cause or direct any person or entity to make, any disparaging or untrue comments
or statements, whether written or oral, about the Company or any Related Entity
(or any shareholder, member, director, manager or officer thereof). From the
Effective Date forward, the Company and any Related Entity shall not make, and
shall not cause or direct any person or entity to make, any disparaging or
untrue comments or statements, whether written or oral, about Executive.
“Disparaging” comments or statements include such comments or statements which
discredit, ridicule,


16

--------------------------------------------------------------------------------





or defame any person or entity or place such person or entity in a negative
light or impair the reputation, goodwill or commercial interest thereof. Nothing
herein or otherwise shall preclude the Executive, the Company or any Related
Entity from making truthful statements that are reasonably necessary to comply
with applicable law, regulation or legal process, or to defend or enforce the
Executive’s and/or the Company’s or the Partnership’s rights under this
Agreement or any other agreement between or among the parties hereto. In all
events, the Company and the Partnership agree that if the Executive’s employment
terminates for any reason any internal or public announcement of such
termination shall be provided to the Executive for his review and comment no
later than two (2) business days prior to such announcement being made. The
Company and the Partnership agree to consider in good faith reasonable comments
provided by the Executive no later than one (1) business day prior to such
announcement being made.


24.     Expiration of the Contract Term.


If the Company does not offer the Executive a new employment agreement on terms
and conditions substantially similar to the terms and conditions of this
Agreement (and is willing to execute same in a timely manner) no later than 90
days’ prior to the expiration of the Contract Term, assuming the Executive was
ready and willing to continue to provide services, the Executive’s employment
shall automatically terminate on the last day of the Contract Term and such
termination shall be treated as a termination without Cause under Section 8(a)
of this Agreement and a termination without Cause for the purposes of any other
agreement, plan or policy of the Company and/or the Partnership, provided that
upon termination of the Executive’s employment pursuant to this Section 24 the
cash severance under Section 8(a) of this Agreement shall be 100% (instead of
300%) times the sum of (A) the Executive’s Annual Base Salary and (B) his Deemed
Annual Bonus for the Contract Year in which the termination occurs. For the
avoidance of doubt, the Executive shall also be entitled to any earned Annual
Bonus for the last full Contract Year of the Contract Term in accordance with
the applicable Annual Bonus plan, with any personal performance goals deemed to
be earned at 100%, payable in accordance with Section 6(d).


25.    Withholding.


Except as otherwise set forth in Section 9 above, the Company, the Partnership
and any Related Entity shall be entitled to withhold from any amounts payable
under this Agreement, any federal, state, or local withholding or other taxes
which the Company, the Partnership or the Related Entity is required to withhold
pursuant to applicable law. The Company, the Partnership and any Related Entity
shall be entitled to rely on an opinion of independent tax counsel if any
questions as to the amount or requirement of withholding shall arise.


26.    Clawback; Recoupment; Anti-Hedging.


The Executive agrees that he will be subject to any compensation clawback,
recoupment, and anti-hedging policies adopted prior to his termination of
employment that may be applicable to the Executive as an executive of the
Company, the Partnership or any Related Entity, as in effect from time to time
and as approved by the Board of the Directors of the Company or the Compensation
Committee of the Board, and in this regard, the Company and the Partnership
agree that any such policy shall be applied to the Executive consistent with how
such policy is applied to other senior executives of the Company, the
Partnership or any Related Entity with respect to the same subject matter. The
rights contained in this section shall be in addition to, and shall not limit,
any other rights or remedies that the Company, the Partnership or any Related
Entity may have under law or in equity.




17

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.


EXECUTIVE


/s/ Steven B. Tanger
 
 
 
Steven B. Tanger
 
 
 





TANGER FACTORY OUTLET CENTERS, INC., a North Carolina Corporation


By:
/s/ Allan L. Schuman
 
 
 
Allan L. Schuman
 
 
 
Chairperson, Compensation Committee of the Board of Directors


 
 







TANGER PROPERTIES LIMITED PARTNERSHIP a North Carolina Limited Partnership
By:    TANGER GP TRUST, its sole General Partner


By:
/s/ James F. Williams
 
 
Name:
James F. Williams
 
 
Title:
Vice President
 



The Partnership and the Company hereby jointly and severally guarantee to the
Executive the prompt payment in full of the compensation owed hereunder by the
other.




TANGER FACTORY OUTLET CENTERS, INC., a North Carolina Corporation




By:
/s/ James F. Williams
 
 
Name:
James F. Williams
 
 
Title:
Senior Vice President, Chief Financial Officer
 





TANGER PROPERTIES LIMITED PARTNERSHIP a North Carolina Limited Partnership
By:    TANGER GP TRUST, its sole General Partner




By:
/s/ James F. Williams
 
 
Name:
James F. Williams
 
 
Title:
Vice President
 





18

--------------------------------------------------------------------------------





Exhibit A


RELEASE AGREEMENT


In exchange for Tanger Properties Limited Partnership (the “Partnership”) and
Tanger Factory Outlet Centers, Inc. (the “Company”), agreeing to pay me the
Severance Amount pursuant to the terms and conditions in Section 8(a) (or
Section 24) of my Amended and Restated Employment Agreement with the Company
dated as of December 14, 2016, as amended in accordance therewith (the
“Employment Agreement”), I agree to the terms of this Release Agreement (the
“Release”). Each capitalized term used but not defined herein shall have the
meaning set forth in the Employment Agreement.
1.Release.
(a)I hereby generally and completely release, to the fullest extent permitted by
applicable law, the Partnership, the Company and each of their respective
current and former subsidiaries, directors, officers, employees, shareholders,
agents, attorneys, predecessors, successors, insurers, affiliates, and assigns
(collectively, the “Released Parties”), from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to my signing this
Release. This general release includes, to the fullest extent permitted by law,
but is not limited to: (i) all claims arising out of or in any way related to my
employment with the Partnership, the Company, or any of their affiliates; (ii)
all claims related to my compensation or benefits from the Partnership, the
Company, or any of their affiliates, including wages, salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests; (iii) all
claims for breach of contract and breach of any implied covenant of good faith
and fair dealing; (iv) all tort claims, including without limitation claims for
fraud, defamation, and emotional distress; and (v) all federal, state, and local
statutory claims, including without limitation claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), the federal Worker Adjustment and Retraining
Notification Act (as amended) and similar laws in other jurisdictions, the
Employee Retirement Income Security Act of 1974 (as amended), the Uniformed
Services Employment and Reemployment Rights Act (“USERRA”) and any other laws
related to veteran status, and the Family and Medical Leave Act of 1993 (“FMLA”)
and any similar laws in other jurisdictions; provided, however, that this
Release does not waive, release or otherwise discharge any claim or cause of
action arising after the date I sign this Agreement. Notwithstanding the
foregoing, I am not releasing any claims or rights with respect to (i) any
payments, entitlements or obligations due to me under the Employment Agreement
or any other agreement between me and the Company, the Partnership and/or any
Released Party on or following my date of termination of employment, including
those which expressly survive the termination or expiration of the Contract Term
(as defined in the Employment Agreement) as set forth in the Employment
Agreement, (ii) any accrued and/or vested benefits pursuant to any plan, policy
or agreement with or among the Company, the Partnership and/or any Released
Party that are to be provided to me following the end of employment per the
terms of such plan, policy or agreement, (iii) indemnification (including,
without limitation, advancement of expenses) whether pursuant to the Employment
Agreement, the corporate governance documents of the Company, the Partnership or
any Related Entity (as defined in the Employment Agreement) or pursuant to
applicable law, (iv) coverage under any applicable directors’ and officers’
liability insurance policies, including pursuant to Section 10(a) of the
Employment Agreement, (v) any rights that cannot be waived by applicable law,
and (vi) being a shareholder of the Company, the Partnership or any Related
Entity (including any rights with respect to shares held through a trust or
similar arrangement).


(b)I also agree not to become a member of any class in a case in which claims
are asserted against any of the Released Parties based on events which occurred
prior to me signing this Release. If, without my prior knowledge and consent, I
am made a member of a class in any such proceeding, I agree to opt out of the
class as soon as possible.


(c)This Release includes a release of claims of discrimination or retaliation on
the basis of workers’ compensation status, but it does not include workers’
compensation claims. However, I hereby affirm that I have no known work related
injuries or occupational diseases as of the date I sign this Release that have
not been previously reported to the Company in writing.




19

--------------------------------------------------------------------------------





(d)This Release does not limit any right to file a charge with or participate in
an investigation conducted by the Equal Employment Opportunity Commission
(“EEOC”) or any state or local fair employment practices agency. I waive,
however, any right to any monetary recovery or other relief should the EEOC or
any other agency pursue a claim on my behalf. Nothing in this Release prohibits
me from reporting possible violations of federal law or regulation to any
governmental agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation. I do not need the prior
authorization of the Company to make any such reports or disclosures and I am
not required to notify the Company that I have made such reports or disclosures.


(e)I acknowledge and represent that I have not suffered any unlawful
discrimination, harassment, retaliation, or other unlawful treatment by any
Released Party. I also acknowledge and represent that I have not been unlawfully
denied any rights by any Released Party including, but not limited to, rights to
a leave or reinstatement from a leave under the FMLA, USERRA, or any similar law
of any jurisdiction. I also acknowledge and represent that I have been fully and
properly paid for my work for the Partnership, the Company and their affiliates
to date.


2.ADEA. I agree that I am voluntarily executing this Release. I acknowledge that
I am knowingly and voluntarily waiving and releasing the rights I have under the
ADEA, as amended by the Older Workers Benefit Protection Act of 1990, and that
the consideration given for this Release is in addition to anything of value to
which I was already entitled. Consistent with the ADEA, I further acknowledge
that: (a) my waiver and release in this Release does not apply to any rights or
claims that may arise after the date I sign this Release; (b) I have been
advised to consult with an attorney prior to signing this Release; (c) I have
twenty-one (21) days from the date that I receive this Release to consider the
release; (d) I have seven (7) calendar days after I sign this Release to revoke
it (“Revocation Period”) by sending my revocation in writing to the Company as
set forth in Section 15 of the Employment Agreement; and (e) this Release will
not be effective until I have signed it and returned it to the Company (at the
address provided in the previous subsection) and the Revocation Period has
expired (the “Release Effective Date”).


3.Applicable Law and Forum. This Release shall be construed and enforced under
and in accordance with the laws of the State of North Carolina, without regard
to its conflict of rule principles. Any dispute or controversy arising under,
out of, in connection with or in relation to this Release shall, at the election
and upon written demand of any party to this Release, be finally determined and
settled by arbitration in the City of Greensboro, North Carolina in accordance
with the Commercial Arbitration rules and procedures of the American Arbitration
Association, and judgment upon the award may be entered in any court having
jurisdiction thereof.


4.Entire Agreement. This Release and the Employment Agreement embody the entire
and final agreement on the subject matter stated in this Release. No amendment
or modification of this Release shall be valid or binding unless made in writing
and signed by me and the Company. Each provision in this Release is separate,
distinct and severable from the other provisions of this Release and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of any other provision.


I UNDERSTAND THAT THIS RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS EXCEPT FOR THOSE CLAIMS NOT RELEASED BY ME HEREIN.




 
 
 
Steven B. Tanger
 
 
Date









20